                                                      Case 2:17-cv-09010-AGR Document 385-1 Filed 10/02/18 Page 1 of 8 Page ID #:11194




                                                                 1   Erich P. Wise/State Bar No. 63219
                                                                     erichw@fdw-law.com
                                                                 2   Nicholas S. Politis/State Bar No. 92978
                                                                 3   nicholasp@fdw-law.com
                                                                     Alisa Manasantivongs/State Bar No. 260227
                                                                 4
                                                                     alisam@fdw-law.com
                                                                 5   Zachary J. Politis/State Bar No. 306310
                                                                 6
                                                                     zackp@fdw-law.com
                                                                     Peter F. Black/State Bar No. 317524
                                                                 7   peterb@fdw-law.com
                                                                 8   FLYNN, DELICH & WISE LLP
                                                                     One World Trade Center, Suite 1800
                                                                 9   Long Beach, CA 90831-1800
                                                                10   Telephone: (562) 435-2626
FLYNN, DELICH & WISE LLP




                                                                     Facsimile: (562) 437-7555
                                                                11
                           ONE WORLD TRADE CENTER, SUITE 1800
                            LONG BEACH, CALIFORNIA 90831-1800




                                                                12   Attorneys for Plaintiff and Counter-Defendant
                                   ATTORNEYS AT LAW




                                                                     TMF TRUSTEE LIMITED
                                      (562) 435-2626




                                                                13
                                                                14
                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                15
                                                                               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                16
                                                                17   TMF TRUSTEE LIMITED,                 )                CASE NO.: 2:17-cv-09010-AGR
                                                                18                                        )
                                                                           Plaintiff,                     )                IN ADMIRALTY
                                                                19
                                                                                                          )
                                                                20         vs.                            )                MEMORANDUM OF POINTS AND
                                                                21                                        )                AUTHORITIES IN SUPPORT OF
                                                                     M/T MEGACORE PHILOMENA, her )                         TMF TRUSTEE LIMITED’S
                                                                22   engines, boilers, tackles, and other )                MOTION FOR PARTIAL
                                                                23   appurtenances, etc., in rem;         )                DISTRIBUTION OF PROCEEDS
                                                                     HURRICANE NAVIGATION INC. a )                         FROM SALE OF VESSEL
                                                                24
                                                                     Marshall Islands Corporation, in     )
                                                                25   personam,                            )                Hearing:        October 30, 2018
                                                                26
                                                                                                          )                Time:           10:00 a.m.
                                                                           Defendants.                    )                Courtroom:      550
                                                                27                                        )                Judge:          Hon. Alicia G. Rosenberg
                                                                28   AND RELATED ACTIONS.                 )


                                                                     Memorandum of Points and Authorities in Support of TMF Trustee Limited’s     Case No. 2:17-cv-09010-AGR
                                                                     Motion for Partial Distribution of Proceeds from Sale of Vessel
                                                      Case 2:17-cv-09010-AGR Document 385-1 Filed 10/02/18 Page 2 of 8 Page ID #:11195



                                                                 1                                        I.       INTRODUCTION
                                                                 2           Plaintiff and Counter-Defendant TMF Trustee Limited (“TMF”) moves for an
                                                                 3   order that the portion of the cash sale proceeds deposited with the Court by the
                                                                 4   purchaser of the M/T MEGACORE PHILOMENA that exceeds the aggregate
                                                                 5   amount of the competing third party lien, attachment, and custodial claims, the fees
                                                                 6   and expenses of the U.S. Marshal, and the commission and expenses of the sales
                                                                 7   broker, H. Clarkson & Co. Ltd., be distributed to TMF by the clerk forthwith. The
                                                                 8   basis for this request is that the evidence establishes TMF has a valid mortgage
                                                                 9   against the vessel which entitles it to those proceeds, at least to the extent that the
                                                                10   amount of those proceeds exceeds custodial and administrative costs and claims by
FLYNN, DELICH & WISE LLP




                                                                11   intervenors and other third parties who contend they have priority rights to the
                           ONE WORLD TRADE CENTER, SUITE 1800




                                                                     proceeds over those of the mortgagee.
                            LONG BEACH, CALIFORNIA 90831-1800




                                                                12
                                                                13           While the parties dispute whether certain of the third-party claims asserted to
                                   ATTORNEYS AT LAW


                                      (562) 435-2626




                                                                14   date have priority over the mortgage, all of those claims need to be secured only in
                                                                15   the aggregate amount of those claims and not to the full amount of the vessel
                                                                16   proceeds. Because it holds a valid mortgage against the vessel, TMF is entitled to
                                                                17   receive the remainder of the sale proceeds in excess of the amounts represented by
                                                                18   the claims of the third parties and the custodial, brokerage and U.S. Marshal’s fees
                                                                19   and expenses. Applying the same principles that allow a mortgagee to credit bid on
                                                                20   a vessel sold at auction, there is no reason that the Court should retain those residual
                                                                21   proceeds or that TMF should be deprived of them any further where, as here, the
                                                                22   mortgagee has proved a valid mortgage against the vessel and the competing claims
                                                                23   are secured by cash deposited into the registry of the court.
                                                                24           To the extent that the court denied TMF’s request for a credit bid based on its
                                                                25   untimeliness and the already established requirement of cash bids, the rationale for
                                                                26   that denial no longer pertains. The sale has been confirmed and the terms of the Sale
                                                                27   Order requiring cash payment of the deposit and full balance of the purchase price
                                                                28   have been satisfied upon dismissal of the objection to the sale filed by Hurricane


                                                                                                                           1
                                                                     Memorandum of Points and Authorities in Support of TMF Trustee Limited’s   Case No. 2:17-cv-09010-AGR
                                                                     Motion for Partial Distribution of Proceeds from Sale of Vessel
                                                      Case 2:17-cv-09010-AGR Document 385-1 Filed 10/02/18 Page 3 of 8 Page ID #:11196



                                                                 1   Navigation Inc. (“Hurricane”) on September 24, 2018, and the cash deposit of the
                                                                 2   sale balance by Hawkes Vigo IV (“Hawkes”), on September 28, 2018. (Dkt. No.
                                                                 3   368)
                                                                 4           Under Supplemental Admiralty Rule E(9((a)(1), sale proceeds for an
                                                                 5   interlocutory sale are to be paid into court “to await further order of the court.”
                                                                 6   Supplemental Admiralty Rule E(9)(b) requires that the proceeds “shall forthwith be
                                                                 7   paid into the registry of the court to be disposed of according to law.” Here, TMF’s
                                                                 8   mortgage on the vessel entitles it to receive the proceeds of the sale of the M/T
                                                                 9   MEGACORE PHILOMENA up to the value of its mortgage, subject to the priority
                                                                10   claims of certain lienholders, parties that contributed custodial expenses, and the fees
FLYNN, DELICH & WISE LLP




                                                                11   and expenses of the U.S. Marshal and the Broker allowed by the Court. Accordingly,
                           ONE WORLD TRADE CENTER, SUITE 1800




                                                                     TMF hereby applies to the court for an order that the clerk distribute the amount of
                            LONG BEACH, CALIFORNIA 90831-1800




                                                                12
                                                                13   US $15,381,356.28 from the vessel proceeds deposited with the Court to TMF
                                   ATTORNEYS AT LAW


                                      (562) 435-2626




                                                                14   forthwith, reserving the amount of US $3,618,643.72 in cash to remain on deposit
                                                                15   in the registry of the court as security for the remaining claims against the proceeds.1
                                                                16                                   II.     STATEMENT OF FACTS
                                                                17           As demonstrated by its motion for summary judgment (Dkt. Nos. 206 through
                                                                18   213, 267 and 268), TMF has a valid Marshall Islands preferred mortgage lien on the
                                                                19   M/T MEGACORE PHILOMENA. (Dkt. No. 208-5) This Court declined to permit
                                                                20   TMF to place a credit bid, citing the already-ordered and published cash-bid terms
                                                                21   of the sale and the court’s concerns about discouraging third-party bidders. (Dkt.
                                                                22   No. 338) The only party to bid the minimum bid price set by the court was Hawkes.
                                                                23   No third-parties placed a bid at the interlocutory sale on September 11, 2018. In
                                                                24
                                                                25   1
                                                                      The reserved amount does not include the custodial expenses of more than US$1.4
                                                                26   million incurred by TMF since the arrest. TMF does not require security for these
                                                                27   claims if it receives the distribution requested here because the sales proceeds are
                                                                     sufficient to cover those expenses and all other claims that might have priority over
                                                                28   TMF’s custodial claims. TMF will subsequently seek an order that allocates TMF’s
                                                                     recovery between the mortgage custodial and other fees and expenses.
                                                                                                                           2
                                                                     Memorandum of Points and Authorities in Support of TMF Trustee Limited’s   Case No. 2:17-cv-09010-AGR
                                                                     Motion for Partial Distribution of Proceeds from Sale of Vessel
                                                      Case 2:17-cv-09010-AGR Document 385-1 Filed 10/02/18 Page 4 of 8 Page ID #:11197



                                                                 1   order to protect TMF’s mortgage interest in the vessel from further deterioration and
                                                                 2   to ensure a sale, a cash bid of the minimum bid amount of US$19,000,000 was made
                                                                 3   by Hawkes, a special purpose vehicle bidding on behalf of the Lenders that are the
                                                                 4   beneficiaries of the Trust for which TMF is the Security Trustee for the Trust
                                                                 5   Property securing the Loan Agreement, including the M/T MEGACORE
                                                                 6   PHILOMENA. (See Dkt. No. 368).
                                                                 7           It is undisputed that the amount of TMF’s mortgage is at least equal to the
                                                                 8   US$19 million sale price bid by Hawkes. (Dkt. No. 254, pp. 7-8). Because TMF
                                                                 9   holds a valid mortgage on the vessel, it is not necessary to withhold those funds from
                                                                10   TMF during the further pendency of this action. The withholding of funds will only
FLYNN, DELICH & WISE LLP




                                                                11   reduce the value of TMF’s mortgage on the ship because the amount recoverable
                           ONE WORLD TRADE CENTER, SUITE 1800




                                                                     under the mortgage is fixed by the purchase price. As long as the funds remain in
                            LONG BEACH, CALIFORNIA 90831-1800




                                                                12
                                                                13   the Court registry, TMF and its Lenders will be deprived of the use of those funds
                                   ATTORNEYS AT LAW


                                      (562) 435-2626




                                                                14   for investment and they will lose their ability to obtain market rate interest or a return
                                                                15   on investment. These losses are not remediable because TMF’s recovery under the
                                                                16   mortgage is limited to the amount of the proceeds of the sale and there is no other
                                                                17   source from which TMF would be entitled to recover the losses it incurs under the
                                                                18   mortgage while the funds remain in court.                       This injury will be avoided or
                                                                19   substantially reduced if the court allows TMF to draw down now that portion of the
                                                                20   purchase price balance deposited by the Hawkes that represents the mortgage
                                                                21   amount in excess of the competing third-party claims against the vessel.
                                                                22   //
                                                                23   //
                                                                24   //
                                                                25   //
                                                                26   //
                                                                27   //
                                                                28   //


                                                                                                                           3
                                                                     Memorandum of Points and Authorities in Support of TMF Trustee Limited’s   Case No. 2:17-cv-09010-AGR
                                                                     Motion for Partial Distribution of Proceeds from Sale of Vessel
                                                      Case 2:17-cv-09010-AGR Document 385-1 Filed 10/02/18 Page 5 of 8 Page ID #:11198



                                                                 1           The amount of the funds to be reserved against the third-party claims is
                                                                 2   US$3,618,643.72, itemized as follows:
                                                                 3
                                                                 4                  BP Marine Ltd., E.N. Bisso US$232,155.98
                                                                                    & Son Inc., Cooper/T. Smith See Dkt. No. 370
                                                                 5                  Mooring Co., Ocean Energy,
                                                                 6                  Riley Sherman Shipping
                                                                                    Agency, Inc.
                                                                 7
                                                                                    Novell Investments Inc.     US$1,727,076.76
                                                                 8                                              See Dkt. No. 380
                                                                 9
                                                                                    Monjasa Ltd.                US$284,056.00.
                                                                                                                See Dkt. No. 354
                                                                10                  Dan-Bunkering (Monaco)      US$277,177.04
                                                                                    S.A.M.                      See Dkt. No. 381-1
FLYNN, DELICH & WISE LLP




                                                                11
                                                                                    Hurricane Navigation Inc.   US$553,099.07
                           ONE WORLD TRADE CENTER, SUITE 1800
                            LONG BEACH, CALIFORNIA 90831-1800




                                                                12                                              See Dkt. No. 346
                                                                13                  World Chandlering           US$13,179.65
                                   ATTORNEYS AT LAW


                                      (562) 435-2626




                                                                                    International               See Dkt. No. 363
                                                                14
                                                                                    U.S. Marshal                US$100,000
                                                                15                  Nielsen Beaumont            US$230,548.25
                                                                16                                              See attached Exhibit A 2
                                                                                    H. Clarkson & Co. Ltd.      US$151,350.97
                                                                17                                              See attached Exhibit B
                                                                18                  Contingent                  US$50,000
                                                                19
                                                                20                          TOTAL:                             US$3,618,643.723
                                                                21
                                                                22
                                                                     2 Expenses of US$180,548.25 recently incurred by the Custodian are reflected by
                                                                23
                                                                     invoices dated September 25, and 28 and October 1, 2018, for fuel, crew wages and
                                                                24   other custodial costs, attached hereto as Exhibit A. These have been passed on for
                                                                25
                                                                     payment by TMF according to the usual course of dealing since the arrest, but they
                                                                     are reserved here pending such payment. An additional US$50,000 is included to
                                                                26   account for other anticipated expenses necessary to conclude the custody, including
                                                                27   repatriation of the crew.
                                                                     3
                                                                       It is anticipated that the claims and priorities of BP Marine, et al. and Dan-
                                                                28   Bunkering (Monaco) S.A.M. will be undisputed and that these funds will be
                                                                     distributed before the hearing on TMF’s motion for distribution. The Monjasa Claim
                                                                                                                           4
                                                                     Memorandum of Points and Authorities in Support of TMF Trustee Limited’s     Case No. 2:17-cv-09010-AGR
                                                                     Motion for Partial Distribution of Proceeds from Sale of Vessel
                                                      Case 2:17-cv-09010-AGR Document 385-1 Filed 10/02/18 Page 6 of 8 Page ID #:11199



                                                                 1           TMF requests an order that directs the clerk to distribute to TMF the residual
                                                                 2   amount of the proceeds in excess of the US$3,618,643.72 in claims and custodia
                                                                 3   legis expenses. This amount is US$15,381,356.28.4
                                                                 4                                            III.    ARGUMENT
                                                                 5           TMF is entitled to the relief it seeks because its valid mortgage interest in the
                                                                 6   vessel exceeds the amount of bid made and cash deposited by Hawkes, and the cash
                                                                 7   bid and deposit made by the buyers in the case has eliminated the potential concerns
                                                                 8   that this court identified in denying TMF’s request for a credit bid. Now that the
                                                                 9   sale and deposit of proceeds have proceeded in accordance with the court’s Order of
                                                                10   Sale, there is no issue with compliance with the Order, notice to the public, or the
FLYNN, DELICH & WISE LLP




                                                                11   possible discouragement of other bidders. On the other hand, Local Rules and
                           ONE WORLD TRADE CENTER, SUITE 1800




                                                                     numerous decisions of various courts allow a credit bid by mortgagees because it
                            LONG BEACH, CALIFORNIA 90831-1800




                                                                12
                                                                13   avoids the anomalous circumstance of payment into the registry of cash proceeds
                                   ATTORNEYS AT LAW


                                      (562) 435-2626




                                                                14   that are then to be paid out directly to the bidding mortgagee. In this case, TMF, as
                                                                15   Security Trustee, holds the mortgage on the vessel for the Lenders who are
                                                                16
                                                                17
                                                                     consists of three components, the fuel burned prior to arrest of the vessel, the IFP
                                                                18
                                                                     fuel remaining on board purchased at auction, and the MGO fuel burned after the
                                                                19   arrest. The claim for the IFO fuel onboard is covered by the cash deposit of
                                                                20   US$112,240.00 now in the court’s registry and is not included in the amount
                                                                     reserved from the purchase of the vessel. The priority of Monjasa’s other claims is
                                                                21   subject to dispute. The priority of the claims made by Novell and Hurricane are in
                                                                22   dispute. The amounts reserved for the U.S. Marshal and H. Clarkson & Co. Ltd. are
                                                                     estimates. The U.S. Marshal’s expenses are expected to include the US$50,000
                                                                23
                                                                     statutory maximum for commission in 28 CFR 0.114 and no more than US$50,000
                                                                24   for miscellaneous fees and expenses. The estimate for H. Clarkson & Co. Ltd.
                                                                25
                                                                     includes US$142,500 in commission for the vessel sale, and US$8,850.97 in travel
                                                                     lodging and meal expenses incurred to attend the auction in Long Beach. See Exhibit
                                                                26   B attached hereto. A contingent amount of US$50,000 is included to address any
                                                                27   unforeseen claims or expenses.
                                                                     4 TMF is prepared to adjust the amount of the requested distribution if the court so

                                                                28   requires or other parties demonstrate a reasonable basis for an increase in the
                                                                     amount to be reserved.
                                                                                                                           5
                                                                     Memorandum of Points and Authorities in Support of TMF Trustee Limited’s   Case No. 2:17-cv-09010-AGR
                                                                     Motion for Partial Distribution of Proceeds from Sale of Vessel
                                                      Case 2:17-cv-09010-AGR Document 385-1 Filed 10/02/18 Page 7 of 8 Page ID #:11200



                                                                 1   beneficiaries of the Trust. Those Lenders have funded the purchase of the vessel
                                                                 2   through the finance mechanism of a special purpose vehicle.                         Under these
                                                                 3   circumstances, the cash bid in this case is the equivalent of a bid by the Security
                                                                 4   Trustee and should be treated as such. Distribution of the proceeds of the sale that
                                                                 5   are not required to secure the claims of competing third parties should be allowed to
                                                                 6   put TMF (and its Lenders) in the same position as if they had been allowed to submit
                                                                 7   a credit bid on the ship at the sale Order by the Court, without prejudice to the
                                                                 8   competing claimants or the bidding process.
                                                                 9           Courts routinely allow mortgagees with a valid mortgage to credit bid on ships
                                                                10   sold by the court. At least one court has permitted credit bids even where the
FLYNN, DELICH & WISE LLP




                                                                11   mortgage or lien priority was subject to vigorous dispute. Neptune Orient Lines,
                           ONE WORLD TRADE CENTER, SUITE 1800




                                                                     Ltd. v. Halla Merch. Marine Co., 1998 WL 128993, at *4 (E.D. La. Mar. 20, 1998);
                            LONG BEACH, CALIFORNIA 90831-1800




                                                                12
                                                                13   See also, Key Bank of Puget Sound v. Alaskan Harvester, 738 F. Supp. 398 (W.D.
                                   ATTORNEYS AT LAW


                                      (562) 435-2626




                                                                14   Wash. 1989). Once the sale has been completed, the Court has authority to manage
                                                                15   the proceeds of the sale deposited in the registry and to dispose of those proceeds
                                                                16   “according to law” under Supplemental Admiralty Rule E(9)(b). TMF, as the holder
                                                                17   of a valid mortgage on the M/T MEGACORE PHILOMENA has a legal right to the
                                                                18   proceeds of the sale and distribution of the proceeds to TMF satisfies the requirement
                                                                19   of this Rule that the distribution accord with the applicable law.
                                                                20           The Order sought here will allow the distribution to TMF only of the amount
                                                                21   of the cash on deposit that exceeds the amount deposited that fully secures the
                                                                22   competing third-party claims. It will allow the court to retain jurisdiction over the
                                                                23   res, and protect all other parties claiming against the vessel proceeds. As the court
                                                                24   in Neptune Orient Lines explained its reasoning in requiring security for a credit bid:
                                                                25   “The bond requirement preserves the rights of other claimants until all claims have
                                                                26   been adjudicated.” Neptune Orient Lines, Ltd. v. Halla Merch. Marine Co., 1998
                                                                27   WL 151433, at *1 (E.D. La. Mar. 24, 1998). The requested relief addresses this
                                                                28


                                                                                                                           6
                                                                     Memorandum of Points and Authorities in Support of TMF Trustee Limited’s   Case No. 2:17-cv-09010-AGR
                                                                     Motion for Partial Distribution of Proceeds from Sale of Vessel
                                                      Case 2:17-cv-09010-AGR Document 385-1 Filed 10/02/18 Page 8 of 8 Page ID #:11201



                                                                 1   concern, while mitigating further injury to TMF and its Lenders associated with the
                                                                 2   loss of use of the proceeds of the sale while they are deposited in the registry.
                                                                 3                                          IV.      CONCLUSION
                                                                 4           For the foregoing reasons, TMF requests that the court order the distribution
                                                                 5   of US$15,381,356.28 to TMF from the proceeds of the vessel sale on deposit in the
                                                                 6   court’s registry and the retention of US$3,618,643.72 in that account to secure the
                                                                 7   pending claims of the competing lienholders and the parties entitled to fees and
                                                                 8   expenses from those proceeds, subject to further orders of the court.
                                                                 9                                                    Respectfully submitted,
                                                                10   Dated: October 2, 2018                           FLYNN, DELICH & WISE LLP
FLYNN, DELICH & WISE LLP




                                                                11
                           ONE WORLD TRADE CENTER, SUITE 1800
                            LONG BEACH, CALIFORNIA 90831-1800




                                                                12                                            By:     /s/ Erich P. Wise
                                                                13                                                    Erich P. Wise
                                   ATTORNEYS AT LAW




                                                                                                                      Nicholas S. Politis
                                      (562) 435-2626




                                                                14
                                                                                                                      Alisa Manasantivongs
                                                                15                                                    Zachary J. Politis
                                                                16
                                                                                                                      Peter F. Black
                                                                                                                      Attorneys for Plaintiff and Counter-Defendant
                                                                17                                                    TMF TRUSTEE LIMITED
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                           7
                                                                     Memorandum of Points and Authorities in Support of TMF Trustee Limited’s   Case No. 2:17-cv-09010-AGR
                                                                     Motion for Partial Distribution of Proceeds from Sale of Vessel
